Citation Nr: 1714181	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple myeloma and/or melanoma, to include as secondary to contaminated water exposure at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for lip cancer, to include as secondary to contaminated water exposure at Camp Lejeune, North Carolina.


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran filed his claim in March 2013.  It was denied in a June 2014 rating decision.  Another rating decision in March 2015 continued the denial.  The Veteran filed a Notice of Disagreement in November 2015.  The RO issued a Statement of the Case (SOC) in February 2016.  The Veteran filed his form VA-9 (Formal Appeal to the Board) in April 2016.  

The issue of eligibility for treatment, Class 1 or 2 medical coverage with no co-pay, has been raised by the record in the Veteran's November 2015 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age)..


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina, for some portion of 1957.

2.  The Veteran has not had a diagnosed multiple myeloma and/or melanoma during the appeal period or within proximity thereto.

3.  The probative medical evidence of record does not link the Veteran's lip cancer to in-service exposure to contaminated water at Camp Lejeune, North Carolina.



CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma and/or melanoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for lip cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.      38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.           38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran was provided a notice letter in February 2014 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination for his claim (a review of his file).  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Legal Criteria

The Veteran contends he has multiple myeloma and/or melanoma and lip cancer due to exposure to contaminated drinking water at Camp Lejeune.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Analysis

The Veteran's service personnel records (SPRs) suggest that he was stationed at Camp Lejeune for six weeks in 1957.  Exposure to contaminated water was conceded by the RO in the June 2014 rating decision. 

As to the first element of service connection (i.e. a current diagnosis), the Board finds the Veteran has a current lip cancer diagnosis.  The Veteran's VA treatment records show that he was diagnosed with a squamous cell carcinoma of the lower lip in 2005, and received radiation therapy in 2006.  As such, element (1) of Shedden, a current disability, has been met for his lip cancer claim.

As for his multiple myeloma and/or melanoma claim, the Veteran's post-service medical records do not show a diagnosis of the disorder.  As the Veteran does not have a current diagnoses of multiple myeloma and/or melanoma, element (1) of Shedden, a current disability, has not been met and his claim is denied because there must be evidence of a current disability.  See Brammer v. Derwinski, 3Vet. App. 223, 225 (1995) ("In the absence of proof of a present disability there can be no valid claim.").

The Veteran's private treatment records show that he had squamous cell carcinoma on his left posterior calf in July 2010, which was surgically removed and had not recurred since.  The Board here notes that the Veteran has not claimed that his calf skin cancer was due to contaminated water exposure at Camp Lejeune. 

Turning to the second element of Shedden, the Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to multiple myeloma and/or melanoma and lip cancer.  As such, the second element has not been met.



Turning to the third element of Shedden, a medical nexus, a VA examiner reviewed the Veteran's file in May 2014.  The examiner reported that the Veteran had a squamous cell carcinoma of the lower lip (a skin cancer) in 2005.  It was surgically removed in June 2005.  The examiner reported that by late 2005, the Veteran had palpable neck nodes, underwent bilateral neck dissection, and all three nodes were positive for metastases of the cancer (the cancer has spread locally).  The Veteran received radiation therapy in 2006, and the cancer has not recurred.  The examiner related that he found no record of melanoma or myeloma.  He also stated that the Veteran's STRs showed treatment for nothing more than varicose vein excision.  The examiner reported that the Veteran had a 40-pack per year smoking history (per November 2005 treatment records).

The examiner opined that there was no date reliably linking skin squamous cell carcinoma to exposure to solvents in water at Camp Lejeune, where the Veteran would have been exposed to them for only six weeks.  Further, the examiner opined that the Veteran smoked a pack of cigarettes a day for 40 years, a strong risk for squamous cell carcinoma in the lip area.  The examiner finally stated that it was less likely as not that the Veteran's squamous cell carcinoma was due to exposure to the contaminated water at Camp Lejeune.  

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's lip cancer is related to his active service.  There is no evidence that the Veteran's squamous cell carcinoma of the lower lip is one of the diseases associated with exposure to contaminated water at Camp Lejeune, and there is no evidence that his lip cancer is directly related to his active service. 

The Board recognizes that the Veteran asserts that his claimed lip cancer and multiple myeloma and/or melanoma are related to his active service, and exposure to contaminated water at Camp Lejeune.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus or a diagnosis of a cancer.  Diagnosing a cancer or determining its cause requires medical training and expertise.  This is training and knowledge that the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claims.  The Board finds the May 2014 VA examination to be the only competent and probative evidence of record, and therefore finds that service connection for multiple myeloma and/or melanoma and lip cancer is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

 
ORDER

Entitlement to service connection for multiple myeloma and/or melanoma is denied.

Entitlement to service connection for lip cancer is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


